Order entered June 19, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00639-CV

     VILLAGE CRESTMONT HOUSTON USA, L.L.C. AND WEST CRESTMONT
                   HOUSTON USA, L.L.C., Appellants

                                                V.

JOSE J. GAITAN, INDIVIDUALLY AND D/B/A EC & J REMODELING & PAINTING,
                               Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-04688

                                            ORDER
       By letter dated June 8, 2015, we questioned our jurisdiction over this appeal and directed

appellants to file a supplemental clerk’s record containing a copy of the trial court’s order

denying appellant’s request for a temporary injunction. Stating the trial court is presently

considering a proposed order filed June 11, 2015, appellants request an additional fifteen days to

file the requested record. We GRANT appellants’ June 18, 2015 motion and ORDER the

supplemental clerk’s record be filed no later than July 6, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE